DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10-11, 16, 18-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recites the limitation “based on the sum weight of the first ethylene-based polymer and the second ethylene based polymer” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claim does not establish a first and second ethylene based polymer until line 3. The claim should be revised to establish a first and second ethylene based polymer then establish the weight percentages of each. 
Claims 2-5, 8, 10-11, 16, 18-19, 21, and 23 are rejected as dependents of the independent claims 1 and 22. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-11, 16, 18-19, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Michie et al. (WO 2006/065651, hereinafter “Michie”).
In regard to claim 1, Michie discloses a first composition suitable for pipes (pg. 39 lines 4-7). The composition has a high load melt flow rate of preferably in the range from 3 to 20 g per 10 min (pg. 39 lines 10-11). The melt flow ratio (I21/I5) is preferably in the range from 20 to 42 prima facie case of obviousness.
The azide compound is present in an amount greater than, or equal to, 50 ppm, based on the weight of the first composition (Table 2).
	In regard to claim 2, Michie discloses that the embodiment suitable for pipes, the HMW component has an I21 of 0.25 to 4 grams per 10 minutes (pg. 35 lines 10-12).
In regard to claim 3, Michie discloses a polymer composition that comprises a low molecular weight ethylene polymer component and a high molecular weight ethylene component coupled with a polysulfonyl azide (abstract). Thus, the HMW ethylene component weight average molecular weight is greater than the low molecular weight ethylene polymer component weight average molecular weight.
	In regard to claim 4, Michie discloses that the HMW ethylene component comprises 62 to 45 weight percent of the composition (pg. 40 lines 14-16). The LMW ethylene component comprises 38 to 55 weight percent of the composition (pg. 40 lines 18-20). Thus, the weight ratio 
	In regard to claim 5, Michie discloses that the azide compound is present in an amount greater than, or equal to, 100 ppm, based on the weight of the first composition (Table 2).
	In regard to claim 8, Michie discloses that the polymer composition is around 99 wt% of the total composition (Table 12).
In regard to claim 10, Michie discloses that the HMW component is an ethylene/alpha olefin interpolymer (pg. 10 lines 3-10).
In regard to claim 11, Michie discloses that the alpha-olefin is selected from conomoners of propylene, 1-butene, 1-hexene, and 1-octene (pg. 9 lines 1-9).
In regard to claims 18-19, Michie discloses that the azide compound is present in an amount greater than, or equal to, 100 ppm, based on the weight of the first composition (Table 2).
	In regard to claim 21, Michie discloses that the ratio of the “high load melt index (I21) of the first to the “high load melt index of the first ethylene based polymer” is from 5-80. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.
In regard to claim 22, Michie discloses a first composition suitable for pipes (pg. 39 lines 4-7). The composition has a high load melt flow rate of preferably in the range from 3 to 20 g per 10 min (pg. 39 lines 10-11). The melt flow ratio (I21/I5) is preferably in the range from 20 to 42 (pg. 39 lines 13-15). The density of the composition suitable for pipes is from 0945 to 0.955 g/cc (pg. 39 lines 24-27). The composition comprises a HMW component and a LMW component (pg. 40 lines 1-21). The first ethylene-based polymer is the HMW component and the second prima facie case of obviousness.
The azide compound is present in an amount greater than, or equal to, 50 ppm, based on the weight of the first composition (Table 2).
	The pipe composition of Michie is substantially similar to the composition claimed by the applicant. Because the pipe is made with a substantially similar composition to that of the Applicant’s, the pipe of Michie would have the same properties. See In re Papesch, 315 F.2d 381, 391 (CCPA 1963). Thus, it would naturally flow that the pipe composition of Michie would have a hydrostatic design basis validation for long term hydrostatic strength at 900C and 690 psi, as measure according to ASTM D2837, of greater than 3800 hours. 
	In regard to claim 23, Michie discloses that the PENT value is greater than 10,000 hours (pg. 76 lines 18-26). 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/14/2020 is insufficient to overcome the rejection of claims 1-5, 8, 10-11, 16, 18-19, and 21-23 based upon under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over  as set forth in the last Office action because: 
The applicant has presented Table 1 that discloses the samples that have a variety of characteristics. The applicant states that when the inventive samples 5 and 6 are used the invention exhibits excellent balance of mechanical properties. However, the samples 5 and 6 that are used in the Declaration are not commensurate in scope with the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d). The inventive samples 5 and 6 support an ethylene based polymer that copolymerized with 1-hexene with specific H2/C2 molar ratio as shown in applicant’s specification in Table 1A.  The claim as written allows for any ethylene-based polymer. The applicant uses in sample 5 and 6 the specific amount of Azide level at 60 ppm. The claim allows for greater than, or equal to 50 ppm. The applicant uses in sample 5 and 6 a specific (first composition I21/HMW I21) of 64-65. The claim states that it is from 40 to 90. As stated in the Patent Board Decision dated 06/04/2020 the applicant has not provided reasoning why the applicant and the declarant do not explain why the limited number of inventive resins test is representative of the broad scope of resins claimed. The applicant has not adequately explained why the evidence relied upon would have been unexpected by one of ordinary skill in the art or is reasonably commensurate in scope with the claims. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  
The applicant argues that Michie fails to teach or fairly suggest all the limitations recited in independent claim 1, or any claim dependent thereon. 
In response, the examiner, respectfully, disagrees. Michie discloses a composition for a pipe that includes all limitations that are claimed by independent claim 1 and independent claim 22 as previously discussed in the body of the rejection. Michie discloses a broad range for the ratio of the high load melt index of the first composition to the high load melt index of the first ethylene based polymer. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima face case of obviousness exits. MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782